DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Coy on 07/14/2021. Applicant agreed to amend claims 4 and 5 to better correspond with the details of claim 1 as amended in the reply dated 06/28/2021.
The application has been amended as follows:
Claim 4 was amended as follows:
4. The method of claim 1, wherein the at least two sensors are implanted within the individual.
Claim 5 was amended as follows:
5. The method of claim 1, the at least two sensors for capturing movement and position data being selected from the group of sensors consisting of strain gauges, accelerometers, gyroscopes, displacement sensors, proximity sensors, hall effect sensors, optical encoders, potentiometers, linear and rotary sensors, eddy-current sensors, reflective light sensors, pressure sensors, force sensors, tilt sensors, and vibration sensors.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Comeau et al. (WO 2015139145 A1) teaches a system and method for determining an overall motion of an individual comprising the steps of capturing the movement and physiological data of an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



    PNG
    media_image1.png
    96
    445
    media_image1.png
    Greyscale



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASIM AHMAD NAEEM/Examiner, Art Unit 3791